NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-16045

                Plaintiff-Appellee,             D.C. Nos.
                                                2:16-cv-01345-APG
 v.                                             2:11-cr-00102-APG-CWH-1

MITCHELL PULIDO,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Federal prisoner Mitchell Pulido appeals from the district court’s order

denying his 28 U.S.C. § 2255 motion to vacate his conviction and sentence. We

have jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see United States v.

Reves, 774 F.3d 562, 564 (9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pulido challenges his conviction and sentence under 18 U.S.C.

§ 924(c)(1)(A)(iii) for discharging a firearm during a crime of violence. Pulido’s

contention that Hobbs Act robbery, 18 U.S.C. § 1951, is not a crime of violence for

purposes of 18 U.S.C. § 924(c)(3)(A) is foreclosed. See United States v.

Dominguez, 954 F.3d 1251, 1260-61 (9th Cir. 2020) (reaffirming that Hobbs Act

robbery is a crime of violence under the elements clause of § 924(c)(3)). Pulido

asserts that Dominguez was wrongly decided, but as a three-judge panel, we are

bound by the decision. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003)

(en banc) (three-judge panel is bound by circuit precedent unless that precedent is

“clearly irreconcilable” with intervening higher authority).

      AFFIRMED.




                                          2                                  17-16045